ORDER
The records in the office of the Cleric of The Supreme Court show that, on November 11, 1975, Rose Anne Featherston was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to The South Carolina Supreme Court, dated February 9, 1982, Rose Anne Featherston submitted her resignation from the South Carolina Bar.
IT IS, THEREFORE, ORDERED that the resignation of Rose Anne Featherston be accepted. She shall forthwith, within five days, deliver to the Clerk of The Supreme Court her license to practice law in this State, and her name shall be stricken from the roll of attorneys.